       Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 1 of 10



David C. McDonald (NY No. 5539424)
(pro hac vice)
MOUNTAIN STATES LEGAL FOUNDATION
2596 South Lewis Way
Lakewood, Colorado 80227
(303) 292-2021
(303) 292-1980 (fax)
dmcdonald@mslegal.org

John L. Runft (ID No. 1059)
RUNFT & STEELE LAW OFFICES, PLLC
1020 West Main Street, Suite 400
Boise, Idaho 83702
(208) 333-8506
(208) 343-3246 (fax)
jrunft@runftsteele.com

Attorneys for Defendant-Intervenors

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF IDAHO

 WESTERN WATERSHEDS PROJECT;               )
 et al.,                                   )
                                           )   No. 1:16-cv-00083-BLW
        Plaintiffs,                        )
                                           )
 v.                                        )
                                           )   OPPOSITION TO PLAINTIFFS’
 DAVID BERNHARDT, Secretary                )   MOTION FOR LEAVE TO FILE FIRST
 of Interior; JOSEPH R. BALASH,            )   SUPPLEMENTAL COMPLAINT
 Assistant Secretary of Interior; BUREAU   )
 OF LAND MANAGEMENT; and U.S.              )
 FOREST SERVICE,                           )
                                           )
        Defendants,                        )
                                           )
 and                                       )
                                           )
 PETROLEUM ASSOCIATION OF                  )
 WYOMING and WYOMING                       )
 STOCK GROWERS ASSOCIATION,                )
                                           )
       Defendant-Intervenors.              )
                                           )
                                           )
        Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 2 of 10



                                         INTRODUCTION

       Federal district courts have a duty to ensure that they have jurisdiction over a case or

controversy at all stages of the litigation. If events occur during the course of litigation that

reveal a district court’s lack of jurisdiction, the court should properly address that point.

Defendant-Intervenors Petroleum Association of Wyoming (“PAW”) and Wyoming Stock

Growers Association (“WSGA”) oppose Plaintiffs’ Motion for Leave to File First Supplemental

Complaint because the Federal District Court for the District of Idaho is an improper venue for

the claims involving Wyoming property raised in the Proposed Supplemental Complaint.

       In addition, motions to file supplemental complaints—while frequently appropriate—

cannot be used to introduce separate, distinct, and new causes of action. Federal Defendants, as

well as Defendant-Intervenors Wyoming, and Western Energy Alliance, more than adequately

address Plaintiffs’ attempt to graft new and distinct causes of action to this case. ECF Nos. 118,

120, 121. Pursuant to this Court’s Order granting PAW and WSGA intervention, ECF No. 84,

and in the interest of judicial efficiency, Defendant-Intervenors PAW and WSGA will not

duplicate those arguments and instead incorporate them herein by reference.

                                          BACKGROUND

       On February 25, 2016, Plaintiffs Western Watersheds Project, WildEarth Guardians,

Center for Biological Diversity, and Prairie Hills Audubon Society filed the original Complaint

initiating this matter, challenging the Bureau of Land Management (“BLM”) and National Forest

Service’s (“Forest Service”) September 2015 final Environmental Impact Statements (EISs),

Records of the Decision (RODs), and federal land use plan amendments for the Greater Sage

Grouse (“2015 Plans”). ECF No. 1. On July 13, 2017, this Court stayed these proceedings due to

the BLM and Forest Service’s decision to amend the 2015 Plans. ECF No. #96. On March 15,


                                                   2
         Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 3 of 10



2019, the BLM issued six new RODs individually addressing management in Idaho, Colorado,

Wyoming, Utah, Nevada/Northeastern California, and Oregon (“2019 Plans”). See 84 Fed. Reg.

10322 (Mar. 20, 2019).

        On March 27, 2019, Plaintiffs moved this Court for leave to file a supplemental

complaint. ECF No. 118. Federal Defendants filed their Opposition to Plaintiffs’ Motion on

April 17, 2019, as did Defendant-Intervenors Wyoming and Western Energy Alliance. ECF Nos.

120, 121.

                                                 ARGUMENT

        The Federal District Court for the District of Idaho is not a proper venue for Plaintiffs’

supplemental claims concerning the Wyoming ROD—or for any of the five non-Idaho RODs.

The federal venue statute states, in relevant part:

        A civil action in which a defendant is an officer or employee of the United
        States . . . acting in his official capacity . . . or an agency of the United
        States . . . may, except as otherwise provided by law, be brought in any judicial
        district in which (A) a defendant in the action resides, (B) a substantial part of the
        events or omissions giving rise to the claim occurred, or a substantial part of
        property that is the subject of the action is situated, or (C) the plaintiff resides if no
        real property is involved in the action.

28 U.S.C. § 1391(e)(1). Defendants’ place of residency is clearly not a basis for venue in this

litigation, as Defendants’ official residences are located in Washington, D.C. See Bartman v.

Cheney, 827 F. Supp. 1, 2 (D.D.C. 1993) (“When an officer or agency head performs a

‘significant amount’ of his or her official duties in the District of Columbia, the District of

Columbia is a proper place for venue.”); ECF No. 46-1 at 18.1


1
  In alternative to the relief requested below, should this Court determine Plaintiffs can and should be allowed to
supplement their original complaint in this matter, then this Court should transfer this case to the United States
District Court for the District of Columbia, where venue would be appropriate. See Bartman v. Cheney, 827 F. Supp.
1, 2 (D.D.C. 1993) (“When an officer or agency head performs a ‘significant amount’ of his or her official duties in
the District of Columbia, the District of Columbia is a proper place for venue.”)

                                                         3
        Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 4 of 10



       Plaintiffs assert in their Proposed Supplemental Complaint that venue is proper in this

court both because Plaintiff Western Watersheds Project (“WWP”) resides in Idaho and because

a substantial part of the events giving rise to the relief request in the Proposed Supplemental

Complaint occurred in Idaho. ECF No. 118-2, at ¶ 10. This argument is incorrect. The location of

WPP’s residence is irrelevant in this matter since this case involves a substantial effect on real

property, meaning that the only appropriate basis for venue in Idaho must be that a substantial

part of the events giving rise to the action took place in Idaho.

       The legislative history of the federal venue statute makes it clear that Congress intended

to protect real property interests when it amended section 1391(e) to allow for venue based on

plaintiffs’ residence only in cases that do not involve a substantial effect on real property—the

leases owned by PAW and WSGA’s members are precisely these sorts of real property interests.

As then-Deputy Attorney General Byron White explained:

       The principal demand for this proposed legislation comes from those who wish to
       seek review of decisions relating to public lands, such as the awarding of oil and
       gas leases, consideration of land patent applications and the granting of grazing
       rights or other interests in the public domain. The applicants may reside in any
       State, or several States of the Union, and it would be unwise to have the Secretary
       sued in Maine with respect to an oil and gas lease in Wyoming.

S. Rept. No. 1992, 87th Cong., 2d Sess., reprinted in (1961) U.S. Code Cong. & Adm. News

1789 (emphasis added). The Senate report adopted this reasoning: “Frequently, these

proceedings involve problems which are recurrent but peculiar to certain areas, such as water

rights, grazing land permits, and mineral rights. These are problems with which judges in those

areas are familiar and which they can handle expeditiously and intelligently.” Id. at 2786.

Lawsuits like the one before this Court, based solely on the federal government’s regulation of

such oil and gas and grazing leases and permits, are clearly among the “decisions relating to

public lands” that Congress intended to be tried in local districts.
                                                  4
          Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 5 of 10



         In Landis v. Watt, 510 F. Supp. 178 (D. Idaho 1981), this Court held that, for venue

purposes under section 1391, “29 oil and gas leases which have been rejected or canceled”

constituted real property. Id. at 180. The court also made the closely related point that plaintiffs’

request for the leases to be reinstated “support[ed] the proposition that real property is involved

and venue in Idaho is improper.” Id.2 The District Court for the District of Nevada has similarly

held that a suit against state and federal officials seeking declarative relief that the plaintiff’s

applications for oil and gas leases were improperly rejected was a suit involving real property

that required a change in venue. Ferguson v. Lieurance, 565 F. Supp. 1013, 1015 (D. Nevada

1983) (“For purposes of § 1391(e) an action involves real property if it is a suit involving the

protection or recovery of real property or an estate therein.”). The court specified that “[t]he

touchstone . . . cannot sensibly be whether real property is marginally affected by the case at

issue. Rather, the action must center directly on the real property, as with actions concerning the

right, title or interest in real property.” Id. (quoting Nat. Resources Defense Council v. TVA, 340

F. Supp. 400, 406 (S.D.N.Y. 1971)). The court concluded:

         The proposition that an action for declaratory relief to hold void and unenforceable
         any statutes, rules, regulations or practices which prescribe essential preliminary
         steps or procedures to initiate entry on the public lands of the United States under
         the public land laws is not an action involving real property is a legal sophistry. The
         obvious and undeniable purpose of such an action is to place the public officials in
         a position which will require them to accept applications, issue permits, grant entry,
         or whatever, to the end that plaintiff will acquire the real property interest he seeks.
         Such an action does involve real property.




2
  While the court held that venue in Idaho was improper, it also refused to dismiss the case and force plaintiffs to re-
file three separate actions in different district courts. The court did so because it was relying on an older, since
superseded, version of section 1391 that stated a suit can be brought in “any judicial district in which . . . any real
property involved in the action is situated . . . .” Id. (emphasis added) (quoting 28 U.S.C. § 1391(e)(3), superseded
by 28 U.S.C. § 1391(e)(1)). Since at least some of the property at issue was located in Montana, the entire case could
therefore be transferred to the District of Montana. The current version of the statute replaced “any real property”
with “a substantial part of property.” 28 U.S.C. § 1391(e)(1).

                                                           5
        Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 6 of 10



Id. In Santa Fe Intern. Corp. v. Watt, 580 F. Supp. 27 (D. Del. 1984), the District Court for the

District of Delaware recognized that, while the “general legislative intent behind section

1391(e)” was “to broaden the venue of civil actions which could previously have been brought

only in the District of Columbia,” it did not do so “without limitation.” Id. at 29–30. The court

also stated that the “275 oil and gas leases on 252,950 net acres of government land” and “95

[pending] applications for [Mineral Lands Leasing Act of 1920] oil and gas leases” constitute

real property, but ultimately decided that the case did not involve that real property because

“[t]he pivotal issue in this case” was not a dispute over real property, but the validity of the

Secretary of the Interior’s “determination under the alien qualification provision of the Mineral

Lands Leasing Act.” Id. at 28–31. The court distinguished Santa Fe from Landis and Ferguson

because it was primarily concerned with an issue “that was divorced from any substantial

concern relating to the leasing of particular local lands.”

       More recently, in 2009, the District Court for the Northern District of California granted

the BLM’s motion to dismiss or transfer a lawsuit quite similar to the present action for improper

venue. Center for Biological Diversity v. BLM, No. C 08-05646, 2009 WL 1025606 (N.D. Cal.

Apr. 14, 2009). In that case, environmentalist organizations challenged the BLM’s adoption of

the Coachella Valley Plan amendment to the California Desert Conservation Area Plan, claiming

deficiencies in the agency’s attempted compliance with the Administrative Procedure Act,

National Environmental Policy Act, and other statutes. Id. at *1. The court described the

challenged plan as governing “a range of real property issues, including access to public and

private lands, rights of way and easements across these lands, land withdrawals, and land

exchanges and acquisitions.” Id. The court, in holding that venue should be transferred to the

Central District of California, noted that “this action directly concerns the management of lands


                                                  6
         Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 7 of 10



under the FLPMA and the [BLM]’s adoption of a land use plan for a large area of property

located within the Central District of California.” Id. at *3. The court also adopted the reasoning

in Ferguson and found that “the proposition that this action challenging Defendants’ adoption of

Coachella Valley Plan is not an action involving real property would be ‘legal sophistry.’” Id.

(quoting Ferguson, 565 F. Supp. At 1015). The 2019 Plans, like the Coachella Valley Plan, each

govern “a range of real property issues, including access to public and private lands, rights of

way and easements across these lands, land withdrawals, and land exchanges and acquisitions.”

Id. at *1.

         The present action is not merely tangentially related to real property, but directly effects

numerous, significant real property interests.3 As Plaintiffs readily state in their Proposed

Supplemental Complaint, many leases for grazing and oil and gas development would be

impacted were Plaintiffs granted the relief they seek. See ECF No. 118-2 at ¶¶ 6, 126, 127, 120.4

The specific relief Plaintiffs seek, if granted, would necessarily imperil the real property interests

of many PAW and WSGA members, by Plaintiffs’ own admission.

         The situation here is closely analogous to that in CBD v. BLM. The Wyoming ROD, for

example, addresses the withdrawal of public lands from mineral entry, the setting of acceptable

noise levels, the re-designation of areas previously proposed in the 2015 Plans to be withdrawn

from mineral entry to now allow for mineral location and entry, and the modification of

compensatory mitigation requirements—issues involving real property located in Wyoming, not

Idaho. See Wyoming Greater Sage-Grouse Approved Resource Management Plan Amendment


3
  Oil and gas leases and grazing permits are not always considered real property for purposes of, for example,
takings claims, but, as demonstrated supra, cases like this one that center around land management decisions
directly impacting such leases and permits are exactly the sort of cases “involving real property” contemplated in 28
U.S.C. § 1391(e)(1).
4
  Note, ¶ 120 appears twice in Plaintiffs’ proposed complaint. Defendant-Intervenors here cite to the second
iteration, which appears on page 34.

                                                          7
        Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 8 of 10



and Record of Decision at 16–21, https://eplanning.blm.gov/epl-front-

office/projects/lup/103347/168776/205593/WY_ROD_03142019_signed.pdf. The focus of this

action is on the details of the federal government’s management of real property, like in CBD v.

BLM, unlike the dispute in Santa Fe, which centered around issues of international law and

diplomacy, only involving real property tangentially.

       While Plaintiffs will likely contend that this Court found venue was appropriate even

though the 2015 Plans also had a substantial effect on real property, this issue has changed, due

to the Plaintiffs’ own attempt to supplement their challenge. The Court’s previous venue

determination has no bearing on the current analysis, and the two situations are not analogous.

The 2015 Plans were the result of a centrally planned, region-wide approach. In contrast, the

2019 RODs are based upon independent considerations by the various affected states, relating

specifically to the real property located within each individual state’s jurisdiction See 84 Fed.

Reg. 10322 (Mar. 20, 2019). All but one of the 2019 RODs challenged by Plaintiffs in their

Proposed Supplemental Complaint—independently developed by separate BLM state offices in

separate states—were developed and implemented outside of Idaho. While some of the events

giving rise to this action occurred in the state, and some of the property at issue is located in the

state, a substantial portion of the events and property at issue have little-to-no relationship with

Idaho. Venue is therefore improper in this court for any and all claims not arising out of events

or real property located in Idaho, and Plaintiffs’ Motion for Leave to File Supplemental

Complaint should be denied.

                                          CONCLUSION

       For the foregoing reasons, and for the reasons set out in Federal Defendants and

Defendant-Intervenors Wyoming and Western Energy Alliance’s Opposition briefs, ECF Nos.


                                                  8
        Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 9 of 10



120, 121, this Court should deny Plaintiffs’ Motion for Leave to File First Supplemental

Complaint.

       DATED this 1st day of May, 2019.

                                            Respectfully submitted,

                                            /s/ David C. McDonald
                                            David C. McDonald (NY No. 5539424)
                                            (pro hac vice)
                                            MOUNTAIN STATES LEGAL FOUNDATION
                                            2596 South Lewis Way
                                            Lakewood, Colorado 80227
                                            (303) 292-2021
                                            dmcdonald@mslegal.org

                                            John L. Runft (ID No. 1059)
                                            RUNFT & STEELE LAW OFFICES, PLLC
                                            1020 West Main Street, Suite 400
                                            Boise, Idaho 83702
                                            (208) 333-8506
                                            jrunft@runftsteele.com

                                            Attorneys for Defendant-Intervenors




                                               9
       Case 1:16-cv-00083-BLW Document 137 Filed 05/01/19 Page 10 of 10



                                 CERTIFICATE OF SERVICE

        I hereby certify that, on the 1st day of May, 2019, I electronically filed the foregoing with
the Clerk of the U.S. District Court for the District of Idaho using the CM/ECF system which
sent a Notice of Electronic filing to all parties of record.



                                              /s/ David C. McDonald
                                              David C. McDonald (NY No. 5539424)
                                              (pro hac vice)
                                              MOUNTAIN STATES LEGAL FOUNDATION




                                                 10
